This is an indictment against the defendant for a forcible trespass. When the action came on for trial in the Court below, the counsel for the defendant, moved the Court to dismiss for the want of jurisdiction, and the motion was allowed and the action dismissed; from which judgment the Solicitor for the State, appealed to this Court.
We are at a loss to discover upon what ground his Honor proceeded, as none is assigned by him or suggested here. The offence charged is one at common law, and the Superior Courts of this State have always exercised the jurisdiction here claimed. State v. McAden, 71 N.C. 207. The late acts of the General Assembly, increasing the jurisdiction of Justices of the Peace, Acts 1873-'74, chap. 176, do not embrace this offence, even if the conditions upon which that jurisdiction can be exercised, are complied with. There is error.
This will be certified to the end that the Court below may proceed according to law.
PER CURIAM.                                 Judgment reversed. *Page 469